Citation Nr: 0945078	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
2004, for the award of service connection for diabetes 
mellitus, Type II.

2.  Entitlement to an effective date earlier than May 24, 
2005, for the award of service connection for posttraumatic 
stress disorder (PTSD) and depressive disorder.

3.  Entitlement to an effective date earlier than May 24, 
2005, for eligibility of Dependents' Educational Assistance.

(The issue of entitlement to attorney fees will be addressed 
in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law.

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which granted service 
connection for PTSD and depression as well as Dependents' 
Educational Assistance and assigned an effective date of May 
24, 2005.  The RO also granted service connection for 
diabetes mellitus and assigned an effective date of August 
25, 2005.  In a July 2008 Statement of the Case, the RO 
corrected the effective date for service connection for 
diabetes mellitus to August 25, 2004.

By a rating action in August 1996, the RO apparently 
considered that new and material evidence had been presented 
to reopen the claim for service connection for PTSD, but 
denied the reopened claim on the merits.  The Board remanded 
this claim in April 1997 for further evidentiary development.  
In February 1999, the Board denied the claim on the merits.  
The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  On February 23, 2001, the Court granted a joint 
motion for remand so that the Board could consider an 
amendment to the regulatory criteria pertaining to PTSD 
service connection claims.  

The Board issued another decision in October 2001 denying the 
claim for service connection for PTSD.  The appellant 
subsequently appealed the Board's decision to the Court.  On 
February 20, 2003, the Court granted a joint motion for 
remand so that the Veteran could be provided notice according 
to the new duty to notify provisions of 38 U.S.C.A. § 5103.

In October 2003, the issue of entitlement to service 
connection for PTSD was before the Board.  The issue was 
remanded for further development.  In the October 2003 
remand, the Board also referred the recently raised claim of 
service connection for depression to the RO.  

The RO subsequently denied the Veteran's claim to reopen the 
claim for service connection for depression in a November 
2004 decision.  The RO explained that the Veteran did not 
submit evidence showing that the Veteran's current depression 
was related to the Veteran's military service.  The Veteran's 
attorney appealed this issue.  In July 2006, the RO granted a 
100 percent disability rating for PTSD and depressive 
disorder, effective May 24, 2005.  The RO noted in a June 
2008 rating sheet that the depressive disorder included in 
the rating for PTSD was previously denied as atypical 
depression.

In September 2007, the Veteran and his attorney requested a 
personal hearing before a decision review officer.  In June 
2008, the Veteran and his attorney withdrew the request for a 
hearing.  

The Veteran's attorney requested a Board hearing in an August 
2007 Form 9.  The August 2007 Form 9 appealed the issue of 
attorney fees which is addressed in a separate Board 
decision.  Therefore, the Board will discuss the Board 
hearing request in that decision.   

The issues of entitlement to an effective date earlier than 
May 24, 2005, for the award of service connection for PTSD 
and depression and an earlier effective date for the award of 
Dependents' Educational Assistance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection 
for diabetes mellitus, type II, on August 25, 2005.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for diabetes 
mellitus, type II prior to August 25, 2005.

3.  The effective date of August 25, 2004 for diabetes 
mellitus, was granted one year prior to the receipt of the 
Veteran's claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 25, 
2004, for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.400, 
3.114(a)(3) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective date following the grant of service connection for 
diabetes mellitus.  Once service connection is granted, the 
claim is substantiated and additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A 
July 2008 statement of the case advised the Veteran of the 
regulation pertaining to how effective dates are assigned.  
No additional discussion of the duty to notify is therefore 
required with respect to the claim for an earlier effective 
date for the award of service connection for diabetes 
mellitus.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained VA treatment records.  The Veteran also has 
submitted private treatment records.  

In a November 2004 letter, the Veteran indicated that he has 
been receiving benefits from Social Security Administration 
(SSA) for the last ten years.  VA is required to obtain 
relevant medical records held by a federal agency, including 
SSA, under 38 C.F.R. § 3.159(c)(2).  The Board will not 
remand to obtain the medical records relied upon by the 
Social Security Administration in awarding benefits because 
they will not assist the Veteran with obtaining an earlier 
effective date.  Specifically, the mere presence of medical 
evidence does not establish intent on the part of the Veteran 
to seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Stated differently, even if 
the records showed treatment for diabetes mellitus 
attributable to service, the Veteran's claim before VA was 
not received until August 25, 2005, and the effective date of 
August 25, 2004 would not be impacted by these records.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  This finding that 
no claim was filed prior to August 25, 2005, will be 
discussed in more detail below.  Furthermore, the claims file 
indicates that the SSA requested medical treatment documents 
from VA pertaining to major depression, paranoid disorder, 
prostate, kidney stones, and urinary infection for the 
Veteran's pending SSA benefits claim in May 1993.  There is 
no indication in the Veteran's November 2004 letter to the VA 
or in the SSA request that the Veteran is receiving benefits 
from SSA for his diabetes mellitus.  Accordingly, such 
records are not "relevant" in the context of the effective 
date claim and need not be obtained prior to adjudication of 
that claim.

VA has not provided the Veteran with a VA examination, as 
this issue does not meet the statutory and regulatory 
requirements for a VA examination or medical opinion.  See 38 
U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C) (2009).  

Neither the Veteran nor his attorney have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board has already 
explained why it will not remand the claim to obtain the 
medical records relied upon by the Social Security 
Administration in granting disability benefits.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.

Analysis

The Veteran submitted a claim for service connection for 
diabetes mellitus on August 25, 2005.  In a July 2006 rating 
decision, the RO granted the Veteran's claim for service 
connection diabetes mellitus on a presumptive basis and 
assigned an effective date of August 25, 2005, the date the 
Veteran's submitted his claim.  Later the RO changed the 
effective date for service connection to August 25, 2004, one 
year prior to the receipt of his claim with the application 
of 38 C.F.R. § 3.114(a)(3) (2009).

The Veteran and his attorney argue, however, that he warrants 
an effective date earlier than August 25, 2004, for the award 
of service connection for diabetes mellitus.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (emphasis added); 38 C.F.R. § 3.400.  
If a claim is filed within one year following discharge from 
service, the effective date will be the day following the 
date of discharge.  38 U.S.C.A. § 5110(b)(1).  
However, retroactive effective dates are allowed in the 
context of a new law or liberalizing issue in certain 
circumstances, but no more than one year earlier than the 
date of the claim.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.114(a) (2009).  Under that regulation, 
VA clarifies that if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request. 38 
C.F.R. § 3.114(a)(3) (2009).  Type II diabetes mellitus was 
added to the list of Agent Orange presumptive diseases on May 
8, 2001, see 66 Fed. Reg. 23,166 (May 8, 2001).  

A Nehmer class member is defined as a Vietnam veteran who has 
a "covered herbicide disease," which includes diabetes 
mellitus and its complications. 38 C.F.R. § 38 C.F.R. § 
3.816(b)(1)(i) (2009); Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).  
If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, here, May 8, 2001, the effective date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose.  38 C.F.R. § 
3.816(c)(2) (2009).  The Nehmer stipulations that are  
incorporated under 38 C.F.R. § 3.816 do not apply to this 
case since the Veteran filed his claim in August 2005.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
Id.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

The Veteran and his attorney have not specifically stated why 
an earlier effective date is warranted.  Despite this, the 
Board has thoroughly gone through the record from the time 
the Veteran submitted a claim for VA compensation benefits in 
February 1987 (which did not include a claim for service 
connection for diabetes mellitus) to receipt of the VA Form 
21-4138, Statement in Support of Claim, on August 25, 2005, 
wherein the Veteran requested service connection for diabetes 
mellitus.  There is no documentation anywhere in the record 
showing that the Veteran submitted an earlier claim for 
service connection for diabetes mellitus.  Stated 
differently, there is no document that would constitute a 
formal claim, an informal claim, or a written intent by the 
Veteran to file a claim for service connection for diabetes 
mellitus prior to date of receipt of his current claim, 
August 25, 2005.

The Board notes that the Veteran was awarded service 
connection for diabetes mellitus on a presumptive basis due 
to Agent Orange exposure.  The Board acknowledges that the 
Veteran filed a claim for compensation due to Agent Orange 
exposure in February 1987.  In July 1987, the RO denied his 
claim stating that the Veteran had not alleged a specific 
disability that was caused by Agent Orange exposure.  The 
Veteran subsequently appealed the RO decision to the Board.  
Before the Veteran's case reached the Board, the Veteran 
noted that he had a skin condition.  In May 1988, the Board 
denied the Veteran's claim stating that the service treatment 
records only showed treatment for an acute transitory boil on 
his neck, but were negative for any finding referable to 
chloracne.  Therefore, it appears that the Veteran first 
filed a claim for residuals of Agent Orange exposure and then 
later specified his claim was for a skin condition due to 
Agent Orange exposure.  The record does not show that the 
Veteran filed a claim for diabetes mellitus before August 25, 
2005.  

As noted above, retroactive effective dates are allowed in 
the context of a new law or liberalizing issue in certain 
circumstances, but no more than one year earlier than the 
date of the claim.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.114(a) (2009).  Thus, even if 
entitlement arose prior to August 25, 2004, the controlling 
criteria of both the statute and the regulation for the 
effective date in this case is one year prior to the date of 
receipt of claim.  Here, the date of claim is August 25, 2005 
and the RO granted service connection one year prior to the 
date of the receipt of the claim.

The Veteran's VA treatment records indicate that the Veteran 
was treated for diabetes mellitus as early as June 2000, but 
such medical records cannot constitute an informal claim for 
service connection for diabetes mellitus.  See LaLonde, 12 
Vet. App. at 382.  In other words, such records would not 
assist in the award of an earlier effective date without 
written intent from the Veteran or a representative of the 
Veteran to file a claim for VA benefits at that time.  38 
C.F.R. § 3.155(a).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than August 25, 2004 for service 
connection for diabetes mellitus.  For the reasons described 
above, the Board finds that an effective date earlier than 
August 25, 2004 for the award of service connection for 
diabetes mellitus cannot be granted, and the claim must be 
denied.  The controlling statute and regulation provide that 
retroactive effective dates are allowed in the context of a 
new law or liberalizing issue in certain circumstances, but 
no more than one year earlier than the date of the claim.  38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.114(a)(3) (2009).  The Board has determine that the date of 
receipt of the Veteran's claim is August 25, 2005 and one 
year prior is August 25, 2004.  Id.






ORDER

An effective date earlier than August 25, 2004, for the award 
of service connection for diabetes mellitus is denied.


REMAND

The Veteran and his attorney claim that the Veteran is 
entitled to an effective date earlier than May 24, 2005 for 
the award of service connection for his PTSD and depression.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).   

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

In this case, the RO awarded service connection for his PTSD 
and depression beginning the date a VA examination confirmed 
a diagnosis of PTSD.  
Since the effective date for the Veteran's claim could be as 
early as the date of receipt of application for service 
connection for PTSD or the date of receipt of the Veteran's 
claim to reopen his claim for depression (or evidence 
received during the relevant appeal period), all medical 
records pertaining to the Veteran's PTSD and depression are 
relevant to the claim.  

In a November 2004 letter to the Appeals Management Center, 
the Veteran indicated that he has been receiving benefits 
from the Social Security Administration (SSA) for over ten 
years due to his condition.  The condition the Veteran refers 
to seems to be his PTSD and manic depression.  The claims 
file does not reflect that efforts have been made to obtain 
corresponding medical records.  The only records in the 
claims file referring to the Social Security records were 
letters from the SSA requesting VA medical treatment records 
and a letter from SSA to one of the Veteran's private 
physicians.  The records seems to indicate that the Veteran 
is receiving Social Security benefits for psychiatric 
disorders.  Accordingly, efforts to obtain medical 
documentation from SSA are required, pursuant to 38 C.F.R. § 
3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).

In addition, the entire report for a VA examination conducted 
on May 24, 2005 does not appear to be included in the claims 
file.  The entire report should be obtained and associated 
with the claims file.

Additionally, the Board is aware that action concerning an 
earlier effective date for the grant of service connection 
for PTSD and depression could affect the effective date 
assigned for eligibility to Dependents' Educational 
Assistance.  Therefore, this issue must also be remanded to 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

Accordingly, the case is REMANDED for the following action:

1. SSA should be contacted, and all 
records of medical treatment and 
examination associated with the grant of 
disability benefits to the Veteran should 
be requested. All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The entire VA examination report 
conducted on 
May 24, 2005 should be associated with 
the claims file.

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of the claims remain less than fully 
favorable to the Veteran, he and his 
attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


